Citation Nr: 1751563	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for coronary artery disease, including as due to in-service chemical exposure.

3.  Entitlement to service connection for a stomach disability, to include a tumor on the adrenal gland, including as due to in-service chemical exposure.

4.  Entitlement to service connection for skin cancer, including as due to in-service chemical exposure.

5.  Entitlement to service connection for diabetes mellitus, including as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Central Office Board hearing before the undersigned in December 2016.  A transcript of the hearing is of record.

The Board remanded the claims on appeal in March 2017 for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding the claims of entitlement to service connection on appeal, but this additional action is necessary to ensure the record is complete.

Per March 2017 remand instructions, the Veteran was provided VA examinations for coronary artery disease, skin cancer, and diabetes mellitus; however, the opinion obtained and supporting rationale was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For each of these VA examinations, the VA examiner stated that the respective condition was "not incurred in or caused by military service or by in-service chemical exposure."  See May 2017 Heart Conditions (Including Ischemic & Non-ischemic Heart Disease, Arrhythmias, Valvular Disease and Cardiac Surgery) Disability Benefits Questionnaire (DBQ), p.16; Skin Diseases DBQ, p 6; Diabetes DBQ, p. 5.  Simply stating the words "in-service chemical exposure" is insufficient rationale when addressing the Veteran's contentions of chemical exposure when performing duties required of his military occupational specialty as an apprentice fire protection specialist.  The examiner should fully articulate a sound reasoning for all conclusions made.  The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, and specifically address the in-service chemical exposure with sufficient rationale.  Thus, the Board finds that, on remand, an addendum opinion for each DBQ must be obtained.  All opinions should be based on examination findings, historical records, Veteran's credible lay statements and medical principles.  

Furthermore, the May 2017 VA examiner who conducted the Heart Conditions DBQ stated that there were no cardiac records from 2000 to 2005, of record.  Per March 2017 remand instruction, the AOJ has obtained the Veteran's updated VA treatment records.  Gainesville VAMC medical records include cardiology records from 2000 to 2005, and the VA examiner should review these medical records when formulating her rationale for the addendum opinion requested above.

With respect to the Veteran's service connection claims for stomach disability, to include a tumor on the adrenal gland, including as due to in-service chemical exposure, the Board notes that the AOJ denied this on the merits because there was no in-service complaint or treatment for it.  Post-service medical evidence of record indicates that the Veteran was treated for a stomach disability at Biloxi VA Medical Center (VAMC) by Dr. S. C, whom the Veteran testified was his endocrinologist.  The Board notes that since the Biloxi VAMC medical records have been associated with the Veteran's file, he has not been afforded a VA examination, and it is part of VA's duty to assist to schedule an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his stomach disability, to include a tumor on the adrenal gland, including as due to in-service chemical exposure.

Additionally, during his December 2016 hearing, the Veteran testified that he injured his right shoulder after falling and landing on his right shoulder at Laredo Air Force Base.  The Board notes that it appears there are outstanding service treatment records which have not been associated with the Veteran's claims file.  A review of the record shows the Veteran's file only contains service treatment records from Andrews Air Force Base.  Upon remand, the AOJ must locate the Veteran's missing service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the instant claims, including missing service treatment records.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to this claim.

2.  Obtain an addendum opinion from the VA examiners who conducted the May 2017 Heart Conditions (Including Ischemic & Non-ischemic Heart Disease, Arrhythmias, Valvular Disease and Cardiac Surgery) DBQ, Skin Diseases DBQ, and Diabetes DBQ regarding the etiology of the Veteran's respective claims.  If those examiners are not available, obtain the addendum opinions from another appropriate examiner.

The contents of the file should be made available to the designated individual.

Following review of the claims file and examination of the Veteran, the examiners should provide an opinion specifically considering the Veteran's contended chemical exposure.  The examiners should consider that the Veteran's contentions that he was exposed to asbestos, carbon chloride, and bromylmethane.  The examiners are asked to write addendum opinions expanding on their statements that the Veteran's condition was not caused by in-service chemical exposure, including why this is so.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his stomach disability, to include a tumor on the adrenal gland.  The claims file should be provided to the examiner for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any stomach disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The Veteran is advised that the Veteran likely was exposed to chemicals as part of his in-service duties as an apprentice fire protection specialist.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

